Claims 1-20 are pending and under consideration.

Priority:  This application claims benefit of provisional application 62/725636, filed August 31, 2018.

Failure to Comply with the Sequence Rules
Where the description of a patent application discusses a sequence of 10 or more nucleotide bases or 4 or more amino acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).

Objection to the Specification:
The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification refers to sequences without identifiers at:  see at least paragraph 0050, Tables 1, 2, and 5 (of the application publication).  The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  The instant claims are product claims reciting a mussel foot protein (Mfp) that is not markedly different from naturally occurring Mf proteins.
Claims 1-3 are directed to an Mfp comprising a full length polypeptide sequence from a mussel species, a partial polypeptide sequence from a mussel species, or combinations thereof.  Therefore, the claims as a whole do not recite anything significantly different than the natural product, i.e. the claim does not include elements or features that demonstrate that the recited Mfp is markedly different from what exists in nature.  It is known that Mfps are naturally produced by mussels (application publication paragraph 0004).  The Mfp(s) recited in the instant claims do not appear to have been altered in any way and there is no marked and/or significant difference between the Mfps recited in the instant claims and the naturally produced Mfps from mussels.  There if no clear indication of transformation resulting in an altered structure of the recited Mfp from natural Mfps from mussels.  See Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, (1948) and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S. Ct. 2107, 2116, 106 USPQ 2d. 1972 (2013).
Regarding instant claims 4-11, the claims are included in this rejection because they are product-by-process claims and also dependent on claim 1.  The patentability of a product does not depend on its method of production, i.e. a product-by-process is not limited to manipulations of the recited steps, but instead is limited to the structure implied by the steps.  MPEP 2113.  N fusion protein and an IntC-Mfp fusion protein.  The limitations synthesized from a mixture of an Mfp-IntN fusion protein and an IntC-Mfp fusion protein and/or steps to produce said fusion proteins to obtain the Mfp are processes by which the Mfp are produced.  Although the claims recite the Mfp is produced from Mfp-IntN an IntC-Mfp fusion proteins, there is no clear indication that the Mfp produced from the Mfp-IntN an IntC-Mfp fusion proteins comprises an altered structure from naturally occurring Mfp.  Therefore, the claims as a whole do not recite anything significantly different than the natural product, i.e. the claim does not include elements or features that demonstrate that the recited Mfp is markedly different from what exists in nature.  As noted above, it is known that Mfps are naturally produced by mussels (application publication paragraph 0004).  The Mfp(s) recited in the instant claims do not appear to have been altered in any way and there is no marked and/or significant difference between the Mfps recited in the instant claims and the naturally produced Mfps from mussels.  There if no clear indication of transformation resulting in an altered structure of the recited Mfp from natural Mfps from mussels.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Claims 2-11 are dependent on claim 1 and recite wherein the Mfp is selected from Mfp1, Mfp2, Mfp3, Mfp4, Mfp5, and/or where the Mfp is an oligomer protein synthesized from a mixture of a Mfp-IntN fusion protein and an IntC-Mfp fusion protein.
	Claims 12-20 are drawn to methods for synthesizing an Mfp oligomer protein.
	Accordingly, the claims encompass a significantly large genus of Mf proteins and oligomers thereof.  It is disclosed that Mfps are secreted in the byssal threads of mussels and have an extraordinary ability to adhere to various surfaces underwater (application publication paragraph 0004).  The recited genus of Mf proteins, Mfp-IntN fusion protein, and IntC-Mfp fusion protein are defined through their function only and do not require any particular structure and comprise any number of modifications (or any type of variation including amino acid insertions, deletions, substitutions with any known amino acid) at any location.  As such, the described genera are biomolecules defined solely by their functional characteristics, which is not sufficient characteristic for written description purposes.  MPEP 2163.  Further, the specification does not provide sufficient discussion of a known correlation between structure and an amino acid sequence having function as a mussel foot protein, sufficient to compensate for the lack of representative number of species provided by the specification or art of record to allow one of ordinary skill to reasonably identify or envision a number of species commensurate with the structural breadth and substantial structural variation encompassed by the recited genera of a Mf protein, Mfp-IntN fusion protein, and/or IntC-Mfp fusion protein.  Accordingly, the claims 
	The specification discloses a single representative species of the genus of Mf proteins and fusion proteins thereof.  The specification discloses Mfp5 and specific sequences of Mfp5 fused to specific intein sequences.  However, the Mf proteins encompassed by the claims can comprise full length polypeptides from any mussel species, partial polypeptide sequences, which can be further fused to any intein sequence.  It is disclosed seven main types of Mfps have been identified, and different Mfp types spatially organized at specific locations of the mussel byssal plaque have been found to serve different functions (application publication paragraph 0004).  The various Mfp types have been discovered in different mussel species, where the Mfps among species have slight differences (Cha et al. p. 632).  For just the Mytilus edulis mussel, there are as many 20-30 variants of Mfp-3; currently only 4 or 5 variants have been detected in plaques (Cha et al. p. 633).  Other than the single representative species of Mytilus galloprovincialis Mfp5, the specification fails to disclose any other Mfps and/or partial sequences thereof, and able to function as a foot protein.  Since there is unpredictability in performance of certain species or subcombinations other than specific structures, the skilled artisan is unable to recognize possession of all Mf proteins, Mfp-IntN fusion protein, and IntC-Mfp fusion protein comprising any number of structural features or modifications (or any type of variation including amino acid insertions, deletions, substitutions with any known amino acid), as encompassed by the claims.  Given the lack of additional representative species of Mfps and the genus of Mf proteins and fusion proteins, as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.  As such, one of skill in the art 
	The skilled artisan cannot necessarily envision the detailed structures of ALL the various Mfps from any mussel species comprising any amino acid sequence and variants thereof, further in combination with any intein, because the specification provides no guidance as to which amino acids are essential and critical for any Mfp, when expressed or present, and combined with any intein, will function as a foot protein, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any Mfp type from any mussel species recited in the claims having essentially any 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the Mfp comprises a plurality of repeats of the Mfp within one protein molecule.  It is unclear if the repeats are amino acid repeating units within the Mfp or the Mfp itself being repeated.  Further clarification is requested.
Claims 4, 12, 20, and their dependent claims (claims 5-11, 13-19) recite Mfp-IntN, Mfp-IntC, Mfp52-IntN, IntC-Mfp51 fusion proteins, and/or Mfp51 and/or Mfp52 repeats.  It is unclear what these elements and/or structures are.  For instance, claim 16 recites the first Mfp repeat is Mfp52 and the second repeat is Mfp51.  Claim 18 recites the first Mfp repeat is Mfp51 and the second repeat is Mfp52.  Both claims 16 and 18 are dependent on claim 12.  Therefore, it is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (2008 Biotechnol J 3:  631-638).  Cha et al. teach Mf proteins, including Mfp1, Mfp2, Mfp3, Mfp4, and Mfp5 (at least p. 632-633, Table 1; instant claims 1-3).
Regarding instant claims 4-11, it is noted that the claims are product-by-process claims and also dependent on claim 1.  The patentability of a product does not depend on its method of production, i.e. a product-by-process is not limited to manipulations of the recited steps, but instead is limited to the structure implied by the steps.  MPEP 2113.  Although the claims recite the Mfp is produced from Mfp-IntN an IntC-Mfp fusion proteins, there is no clear indication that the Mfp produced from the Mfp-IntN an IntC-Mfp fusion proteins comprises an altered structure from Mfps known in the art.  As noted above, Cha et al. teach Mf proteins, including Mfp1, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018 Biotechnol J 13:1800146:  12 pages) in view of Collier et al. (2011 Biomaterials 32:  4198-4204) and Bowen et al. (2018 Biomacromolecules 19:  3853-3860).
Wang et al. disclose recombinant production of mussel byssus inspired proteins.  It is disclosed proteins involved in the byssus include collagenous thread proteins (preCol-D, -P, -NG), thread matrix proteins, and the mussel foot proteins (Mfp-1, -2, -3, -4, -5, -6) (p. 1-2).  Wang et al. disclose production of the Mfps, including recombinant production approaches of the mussel byssus proteins (p. 4-7, also Table 1).  Wang et al. disclose recombinant production of at least Mfp-5 (Table 1).  It is disclosed mussel byssus has intriguing mechanical and excellent adhesion properties and an appealing natural material inspiring various applications in biotechnology (p. 1, 9-10).  Wang et al. suggest recombinant production of native sized mussel byssus preCols might be produced by intein-mediated trans-splicing, inspired by recombinant production of spider silk (p. 9-10).  Wang et al. disclose recombinant production of Mfps for medical and biotechnological applications especially as adhesives and coating materials (p. 10).  Wang et al. disclose full-length Mfps and their repeats (Table 1).    

Bowen et al. disclose split intein-mediated ligation to produce recombinant spider silk that exhibit the high strength and toughness exhibited by natural spider silks (p. 3853).  It is disclosed that heterologous production including highly repetitive sequences can be difficult due to instability (p. 3853).  Bowen et al. disclose the process for split intein-mediated ligation comprising an N-intein (IntN)-fused spider silk unit (96N) with a C-intein (IntC)-fused spider silk unit (96C) (at least p. 3854, also Fig. 1).
It would have been obvious to one of ordinary skill to combine the references and arrive at the claimed system and/or method for synthesizing an Mfp, the system comprising an Mfp-IntN fusion protein and an IntC-Mfp fusion protein (instant claims 12, 20).  The motivation to do so is given by the prior art.  Wang et al. disclose mussel byssus has excellent adhesion properties and is an appealing natural material for various applications in biotechnology.  Wang et al. disclose recombinant production of mussel byssus inspired proteins and suggest intein-mediated trans-splicing.  Wang et al. disclose mussel byssus proteins include Mfps.  Collier et al. disclose incorporating the adhesive properties of mussel proteins into biomaterials (p. 4200), where methods of conjoining peptides include intein-mediation ligation, which is a useful technique for combining expressed proteins.  Bowen et al. disclose split intein-mediated ligation successfully produces proteins for material applications.  Therefore, one of ordinary skill would have reasonable motivation to arrive at a system for producing an Mfp, comprising an Mfp-IntN fusion C-Mfp fusion protein because it is suggested in the prior art that intein-mediated ligation can be used for recombinant production of mussel byssus inspired proteins.  One of ordinary skill would have a reasonable expectation of success because the adhesive properties of Mfp proteins were known and intein-mediation ligation of expressed proteins to produce biomaterials was known.
Regarding instant claims 12-13, 15, 20, Bowen et al. disclose IntN- and IntC-fused with the target repeat unit and constructs for production in E. coli (p. 3854, Fig. 1).  Wang et al. disclose Mfps, including Mfp-1, -2, -3, -4, and -5 (Wang et al. p. 2), including full-length Mfps and their repeats (Table 1).  Therefore, it would have been obvious to arrive at IntN-Mfp and IntC-Mfp fusion proteins expressed from E. coli to produce an Mfp protein, wherein the Mfp is selected from Mfp-1, -2, -3, -4, and/or -5.
Regarding instant claims 16-19, Wang et al. disclose recombinant production of Mfp-5 from E. coli (at least p. 6-7).  Therefore, it would have been obvious to arrive at a first Mfp-5 repeat and a second Mfp-5 repeat fused to IntN- and IntC-, respectively, to produce a recombinant Mfp-5 protein.
Regarding instant claim 14, Bowen et al. disclose N- and C-intein amino acid sequences from a Cfa split intein (CfaN and CfaC) (p. 3854-3855).  
Regarding instant claims 1-11, it is noted that the claims are product claims drawn to an Mfp protein, despite their method of production.  As noted above, Wang et al. disclose Mfps, including Mfp-1, -2, -3, -4, and -5 (Wang et al. p. 2), including full-length Mfps and their repeats (Table 1).  Therefore, the prior art can reasonably be deemed to disclose an Mfp as recited in claims 1-11. 

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (2008 Biotechnol J 3:  631-638) in view of Collier et al. (2011 Biomaterials 32:  4198-4204) and Stevens et al. (2016 J Am Chem Soc 138:  2162-2165).  The teachings of Cha et al. are noted above.  Cha et al. disclose Mf proteins, including Mfp1, Mfp2, Mfp3, Mfp4, and Mfp5 (at least p. 632-633, Table 1).  Cha et al. disclose mussel adhesive proteins have received interest for its biomedical applications due to their fascinating properties, including strong and flexible adhesion, adhesion to various material substrates, compatibility, and controlled biodegradability (p. 631).  Cha et al. disclose recombinant production of mussel adhesive proteins but indicate low production levels and low adhesion strength (p. 634).
Collier et al. also disclose installing the adhesive properties of mussel proteins into biomaterials (p. 4200).  Collier et al. disclose techniques for chemically synthesizing the peptides and/or conjoining peptides for polymerization into biomaterials, include conjugation techniques selected from among intein-mediated ligation (p. 4200-4201).  Collier et al. disclose intein-mediation ligation is a useful technique for combining expressed proteins (p. 4200-4201).
Stevens et al. disclose a split intein system having enhanced stability and activity, and increased expression of the fused protein(s) (p. 2162).  Stevens et al. disclose a Cfa N-intein fusion and Cfa C-intein fusion (p. 2163-2164).
It would have been obvious to one of ordinary skill to combine the references and arrive at the claimed system and/or method for synthesizing an Mfp, the system comprising an Mfp-IntN fusion protein and an IntC-Mfp fusion protein (instant claims 12, 20).  The motivation to do so is given by the prior art.  Cha et al. disclose mussel adhesive proteins have biomedical applications including strong and flexible adhesion and adhesion to various material substrates.  Cha et al. disclose recombinant production of mussel adhesive proteins but indicate low N fusion protein and an IntC-Mfp fusion protein because it is suggested in the prior art that intein-mediated ligation can be used for recombinant production of mussel adhesive proteins.  One of ordinary skill would have a reasonable expectation of success because the adhesive properties of Mfp proteins were known and intein-mediation ligation of expressed proteins to produce protein polymers was known.
Regarding instant claims 12-13, 15, 20, Stevens et al. disclose Cfa IntN- and Cfa IntC-fused with the target protein unit and constructs for production in E. coli (p. 2163-2164).  Cha et al. disclose Mfps, including Mfp-1, -2, -3, -4, and -5 (at least p. 632-633, Table 1), including their features and repeat units (Table 1).  Therefore, it would have been obvious to arrive at IntN-Mfp and IntC-Mfp fusion proteins expressed from E. coli to produce an Mfp protein, wherein the Mfp is selected from Mfp-1, -2, -3, -4, and/or -5.
Regarding instant claims 16-19, Cha et al. disclose recombinant production of Mfp-5 from E. coli (at least p. 634).  Therefore, it would have been obvious to arrive at a first Mfp-5 repeat and a second Mfp-5 repeat fused to IntN- and IntC-, respectively, to produce a recombinant Mfp-5 protein.
Regarding instant claim 14, Stevens et al. disclose N- and C-intein amino acid sequences from a Cfa split intein (CfaN and CfaC) (p. 2163-2164).


No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656